1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                     Aug 02, 2019
3                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     EMPIRE HEALTH FOUNDATION, a                 No. 2:17-cv-00209-SMJ
5    Washington nonprofit corporation,
                                                 ORDER GRANTING
6                              Plaintiff,        DEFENDANTS’ MOTION FOR
                                                 PARTIAL RECONSIDERATION
7                 v.                             OF PRETRIAL ORDER

8    CHS/COMMUNITY HEALTH
     SYSTEMS INC., a Delaware
9    corporation; SPOKANE
     WASHINGTON HOSPITAL
10   COMPANY LLC, a Delaware limited
     liability company; and SPOKANE
11   VALLEY WASHINGTON HOSPITAL
     COMPANY LLC, a Delaware limited
12   liability company,

13                             Defendants.

14
           Before the Court, without oral argument, is Defendants CHS/Community
15
     Health Systems Inc., Spokane Washington Hospital Company LLC, and Spokane
16
     Valley Washington Hospital Company LLC’s Motion for Partial Reconsideration of
17
     Pretrial Order, ECF No. 244. They ask the Court to reconsider the portion of its July
18
     29, 2019 Pretrial Order, ECF No. 238 at 48, that sustained Plaintiff Empire Health
19
     Foundation’s objections to Defendants’ exhibits 717, 719, and 721. Having reviewed
20
     the motion and the file in this matter, the Court is fully informed without the need

     ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
     RECONSIDERATION OF PRETRIAL ORDER - 1
1    for a response from Plaintiff. See ECF No. 72 at 8. The Court grants the motion

2    based on Defendants’ clarification of their purpose in offering these exhibits.

3          Because Defendants filed their motion for reconsideration within twenty-

4    eight days after entry of the Pretrial Order, the Court treats the motion as one to alter

5    or amend the order under Federal Rule of Civil Procedure 59(e).1 See Rishor v.

6    Ferguson, 822 F.3d 482, 489–90 (9th Cir. 2016); Am. Ironworks & Erectors, Inc. v.

7    N. Am. Constr. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001).

8          Altering or amending an order under Rule 59(e) “is an ‘extraordinary

9    remedy’ usually available only when (1) the court committed manifest errors of law

10   or fact, (2) the court is presented with newly discovered or previously unavailable

11   evidence, (3) the decision was manifestly unjust, or (4) there is an intervening

12   change in the controlling law.” Rishor, 822 F.3d at 491–92 (quoting Allstate Ins.

13   Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)); accord McDowell v. Calderon,

14   197 F.3d 1253, 1255 n.1 (9th Cir. 1999) (en banc).

15         Here, Defendants’ exhibits 717, 719, and 721 are articles from Spokane,

16   Washington news sources, which discuss improvements made to Deaconess

17   Medical Center’s emergency services. Plaintiff objected to each exhibit on hearsay

18
     1
       Because Defendants did not file their motion for reconsideration more than
19   twenty-eight days after entry of the Pretrial Order, the Court declines their invitation
     to treat the motion as one for relief from judgment under Rule 60(b). See Am.
20   Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898–99 (9th Cir.
     2001); Moore v. City of Santa Barbara, 727 F. App’x 307, 308 n.1 (9th Cir. 2018).

     ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
     RECONSIDERATION OF PRETRIAL ORDER - 2
1    and relevance grounds. ECF No. 182 at 48–49. Defendants responded that each

2    exhibit was (1) “not offered for its truth” and (2) “relevant to Defendants’

3    reasonable efforts to increase charity care and the fashioning of an equitable remedy

4    in this case.” ECF No. 189 at 47–48. The Court sustained Plaintiff’s objections to

5    these exhibits. ECF No. 238 at 48. Although not stated in the Pretrial Order, the

6    Court reasoned these exhibits constitute hearsay.

7          In their motion for reconsideration, Defendants clarify they “offered these

8    exhibits to show that Defendants made a reasonable effort to increase charity care

9    by notifying the community about the availability of new emergency services at

10   Deaconess’s facilities.” ECF No. 244 at 3 (emphasis added). Defendants elaborate

11   these exhibits “(regardless of their truth) demonstrate Defendants’ effort to attract

12   patients to Deaconess’s emergency departments, the main point of contact for

13   charity-care-eligible patients.” Id. (emphasis added)

14         With this clarification, it is apparent that Defendants have offered exhibits

15   717, 719, and 721 for an acceptable purpose and not to “prove the truth of the matter

16   asserted in the statement.” Fed. R. Evid. 801(c)(2). Because these exhibits do not

17   constitute hearsay, the Court grants partial reconsideration of the Pretrial Order in

18   order to correct a manifest legal error.

19         Accordingly, IT IS HEREBY ORDERED:

20         1.     Defendants’ Motion for Partial Reconsideration of Pretrial Order, ECF


     ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
     RECONSIDERATION OF PRETRIAL ORDER - 3
1                 No. 244, is GRANTED.

2          2.     The Court’s July 29, 2019 Pretrial Order, ECF No. 238 at 48, is

3                 AMENDED as follows:

4                 A.    Plaintiff’s objections to Defendants’ exhibits 717, 719, and 721,

5                       ECF No. 182, are OVERRULED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8          DATED this 2nd day of August 2019.

9
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
     RECONSIDERATION OF PRETRIAL ORDER - 4
